DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Line 2 recites “an electronic device” however for clarity and consistency this should say --the electronic device--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pat No 8,141,422 B2) in view of Wang et al. (EP 2930016 A1).
Re claim 1, Hall et al. disclose a method for reducing smoke in a building fire (col. 7, lines 26-30), comprising: installing the printed circuit board (Fig. 9, 212) at an electronic device (Fig. 10B, 300); and installing the electronic device in an air handling space (col. 1, lines 5-8).
Hall et al. does not teach integrating a non-halogen flame retardant into a printed circuit board.
However, Wang et al. teach integrating a non-halogen flame retardant into a printed circuit board (paragraphs 0001 – “halogen-free” & “printed circuit board” and 0006 – “filler composition for core material”).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to integrate the printed circuit board in Hall et al. with a non-halogen flame retardant as taught by Wang et al. to provide high CTI and heat resistance and excellent flame resistance, punching performance and alkali resistance (Wang – paragraph 0005).
Re claim 2, Hall et al. as modified by Wang et al. disclose the non-halogen flame retardant comprises phosphorous (Wang - paragraphs 0021 & 0027).
Re claim 3, Hall et al. as modified by Wang et al. disclose at least partially covering the printed circuit board in an intumescent coating (Wang – paragraph 0006 – “filler composition for surface material comprises” and “melamine cyanurate” which is an intumescent material).
Re claim 6, Hall et al. as modified by Wang et al. disclose installing the printed circuit board at an electronic device comprises placing the printed circuit board outside a plastic enclosure (Hall – Fig, 7A, 28; col. 3, lines 7-9).
Re claim 9, Hall et al. as modified by Wang et al. disclose the electronic device comprises one or more of a lighting device, an HVAC device (Hall – col. 7, lines 60-61), a security device, a fire device (Hall – col. 7, lines 60-61), a speaker, or a camera.
Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1).
Re claim 1, Nakamura et al. disclose a method, comprising: installing the printed circuit board (Fig. 1, 15) at an electronic device (see P. 4, lines 27-28 of the included translation); and installing the electronic device in an air handling space (abstract).
Hall et al. does not teach integrating a non-halogen flame retardant into a printed circuit board.
However, Wang et al. teach integrating a non-halogen flame retardant into a printed circuit board (paragraphs 0001 – “halogen-free” & “printed circuit board” and 0006 – “filler composition for core material”).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to integrate the circuit board in Nakamura et al. with a non-halogen flame retardant as taught by Wang et al. to provide high CTI and heat resistance and excellent flame resistance, punching performance and alkali resistance (Wang – paragraph 0005).

Re claim 2, Nakamura et al. as modified by Wang et al. disclose the non-halogen flame retardant comprises phosphorous (Wang - paragraphs 0021 & 0027).
Re claim 3, Nakamura et al. as modified by Wang et al. disclose at least partially covering the printed circuit board in an intumescent coating (Wang – paragraph 0006 – “filler composition for surface material comprises” and “melamine cyanurate” which is an intumescent material).
Re claim 5, Nakamura et al. as modified by Wang et al. disclose installing the electronic device (see P. 4, lines 27-28 of the included translation of Nakamura) in the air handling space comprises positioning the printed circuit board (Nakamura – Fig. 1, 15) in the air handling space such that the printed circuit board is exposed to airflow through the air handling space (Nakamura – abstract; “one surface of the circuit board or the other surface of the circuit board is exposed to the airflow”).
Re claim 6, Nakamura et al. as modified by Wang et al. show wherein installing the printed circuit board at an electronic device comprises placing the printed circuit board (Nakamura – Fig. 1, 15) outside an enclosure (Nakamura – 13).
Nakamura et al. as modified by Wang et al. do not teach that the enclosure is plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plastic enclosure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, no criticality appears to be present for the material choice.
Re claim 9, Nakamura et al. as modified by Wang et al. disclose wherein the electronic device comprises one or more of a light, an HVAC device, a security device, a fire device (Nakamura – abstract), a speaker or a camera.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pat No 8,141,422 B2) in view of Wang et al. (EP 2930016 A1) and further in view of Blackmon, Jr. et al. (US Pat No 6,548,753 B1).
Re claim 4, Hall et al. as modified by Wang et al. do not disclose at least partially surrounding the printed circuit board with intumescent sheets.
However, Blackmon, Jr. et al. disclose supporting printed circuit boards and surrounding the printed circuit boards with intumescent sheets (col. 6, lines 18-36).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the printed circuit board of Hall et al. as modified by Wang et al. at least partially surrounded with intumescent sheets as taught by Blackmon, Jr. et al. as the intumescent sheet will expand at an elevated temperature block a flame (Blackmon – col. 1, lines 30-35).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1) and further in view of Blackmon, Jr. et al. (US Pat No 6,548,753 B1).
Re claim 4, Nakamura et al. as modified by Wang et al. do not disclose at least partially surrounding the printed circuit board with intumescent sheets.
However, Blackmon, Jr. et al. disclose supporting printed circuit boards and surrounding the printed circuit boards with intumescent sheets (col. 6, lines 18-36).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the printed circuit board of Nakamura et al. as modified by Wang et al. at least partially surrounded with intumescent sheets as taught by Blackmon, Jr. et al. as the intumescent sheet will expand at an elevated temperature block a flame (Blackmon – col. 1, lines 30-35).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pat No 8,141,422 B2) in view of Wang et al. (EP 2930016 A1) and further in view of Zelczer et al. (US Pat No 4,848,654).

Hall et al. as modified by Wang et al. do not disclose establishing communication with an actuator of a unit of HVAC equipment or altering operation of the unit of HVAC equipment.
However, Zelczer et al. disclose a smoke detector in communication with an actuator of a unit of HVAC equipment where operation of the smoke detector causes the actuator to alter operation of the unit of HVAC equipment (col. 8, lines 27-45).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the communication between the electronic device and HVAC equipment in Hall et al. as modified by Wang et al. establish communication with an actuator of a unit of HVAC equipment and alter operation of the unit as taught by Zelczer et al. to restrict air flow to help prevent smoke contamination from passing through the duct system (Zelczer – col. 8, lines 38-43).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1) and further in view of Zelczer et al. (US Pat No 4,848,654).
Re claim 8, Nakamura et al. as modified by Wang et al. disclose establishing communication between the electronic device and external equipment (see P. 4, lines 27-28 of the included translation of Nakamura); operating the printed circuit board to alter operation of the external equipment (Nakamura - the external connections will alter some aspect of the external equipment).

However, Zelczer et al. disclose a smoke detector in communication with an actuator of a unit of HVAC equipment where operation of the smoke detector causes the actuator to alter operation of the unit of HVAC equipment (col. 8, lines 27-45).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the communication between the electronic device and external equipment in Nakamura et al. as modified by Wang et al. to establish communication with an actuator of a unit of HVAC equipment and alter operation of the unit as taught by Zelczer et al. to restrict air flow to help prevent smoke contamination from passing through the duct system (Zelczer – col. 8, lines 38-43).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pat No 8,141,422 B2) in view of Wang et al. (EP 2930016 A1) and further in view of McCabe (US Pat No 3,960,065).
Re claim 11, Hall et al. as modified by Wang et al. do not disclose the air handling space is above a drop ceiling or below a raised floor.
However, McCabe discloses that it is known to mount air ducts above a drop ceiling, in the space between the ceiling and the roof, or floor above. 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the air handling space of Hall et al. as modified by Wang et al. be above a drop ceiling or below a raised floor as taught by McCabe as it is known to do and would allow for a more aesthetically pleasing room layout below the ceiling or above the floor.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1) and further in view of the National Fire Alarm Code.
Re claim 11, Nakamura et al. as modified by Wang et al. do not disclose the air handling space is above a drop ceiling or below a raised floor.
However, the National Fire Alarm Code states that total coverage requires detectors be placed both in a room where a suspended ceiling is present as well as in the space between the suspended ceiling and the roof or covering above the suspended ceiling.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the air handling space of Nakamura et al. as modified by Wang et al. be above a drop ceiling as taught by the National Fire Alarm Code as it is known to follow standards, for which standards allow for uniform communication and terminology to better streamline a process.
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments for claim 1, directed at the combination of Hall in view of Wang, applicant refers back to the evidence submitted previously regarding existing building codes which require particular enclosure designs, applicant submits that one of ordinary skill in the art of building devices for air handling spaces would have been lead to proceed according to accepted wisdom in the art of building devices represented by building code requirements. More specifically, applicant states such requirements would lead one to focus on enclosure design rather than recognize a problem relating to the composition of the printed circuit board, however, first, it should be noted that these things are not mutually exclusive. Second, as discussed in the interview from 8/5/2021, applicant’s secondary considerations and further evidence, such as building regulations, appear to be directed from the idea of dependent claim 5. Specifically, the circuit board being subject directly to the airflow in the air handling space. Claim 1 doesn’t discuss this in any way, .
Further, regarding applicant’s direct discussion of the Wang reference, applicant states that Wang would not have been reasonably pertinent to the problem of reducing smoke in a building fire, however, this would seem incorrect regardless of building codes as intumescent material by itself helps to reduce smoke from a fire just through the material properties of the material.
Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752